          Case 1:19-cr-00744-SHS Document 60 Filed 10/12/20 Page 1 of 1




                                        rradick@maglaw.com
                                       kdrooyan@maglaw.com
                                           (212) 856-9600


                                        October 12, 2020

BY ECF
The Honorable Sidney H. Stein
United States District Judge
United States District Court for the
 Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                    Re:     United States v. Kamel Pickens, 19 Cr. 744 (SHS)

Dear Judge Stein:

       On behalf of Kamel Pickens, and with the consent of Mr. Pickens and Assistant U.S.
Attorney Danielle Kudla, we write to formalize our request for a brief adjournment of Mr.
Pickens’s sentencing, which was otherwise scheduled for October 13, 2020 at 12:30 p.m.

        As we indicated to Your Honor’s Courtroom Deputy on October 9, certain aspects of the
government’s sentencing submission, which we received on October 7, require us to further
confer with Mr. Pickens. We spoke briefly with Mr. Pickens on October 9 about these issues,
but our call with Mr. Pickens, for which arrangements had been made before we received the
government’s submission, was only 30 minutes long and did not afford us a sufficient
opportunity to talk with our client about the matters at hand. We therefore respectfully request
that the sentencing be adjourned for approximately two weeks, so as to allow us further time to
confer with our client.

        We understand from Ms. Blakely that the Court is available on October 27, 2020 at 11:00
a.m., and we respectfully request that Mr. Pickens’s sentencing be rescheduled for that date.

                                            Very truly yours,
                                                   /s/
                                            Robert M. Radick
                                            Katherine J. Drooyan

cc:    AUSA Danielle Kudla (by ECF)
